Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Detailed Action
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-3, 6, 10, 11, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura US. Pat. 9,773,177 in view of Official Notice 2144.03.

     With respect to claim 1, Takemura  teaches a method  (figure 3) for autonomous control system (illustrated by figure 2) of an apparatus to detect blockages due to rain and mud in images obtained  by image acquisition unit 100.  The method comprising receiving a plurality of images (frames taken at multiple intervals) wherein each of the frames are  further divided into a plurality of block regions B(x,y), see para. 49. Note at para. 52,  and figure 5b, five block regions are illustrated. These blockages may obstruct the cameras view (via image acquisition unit 100). Takemura teaches assigning scores to one or more blocked regions (see para. 55) in relation to a time  (t1) between subsequent frames, (see para. 66) or time (t6) as set forth in para. 67. 


     Takemura does not teach that decision making unit 400 generates an alarm.  However, Takemura does teach an interface unit 600 which is connected to vehicle 9 and generates a warning lamp, buzzer or display insignia when dirt or water obscures the camera view, see also  para. 163.
     Since, Takemura teaches a method  for controlling  a system of an apparatus to detect blockages of a camera’s view due to mud and water, the Examiner takes Official Notice that  it would have been obvious  to one of ordinary skill in the art, before the effective filing date of the claimed invention,  that the same technique  used to  generate a message to decision making unit 400, could be  modified  to generate the signal to interface 600 for generating an alarm when the threshold of blockage equals or exceeds a predetermined value.  Such modification renders the result of an alarm a predictable outcome with the computation of the blockage being equal to or exceeding a predetermined threshold.

     With respect to claim 2, Takemura teaches dividing an image  from a plurality of image blocks as units to be processed (or processing units); identifying processing units (or sub-blocks)  in response to frame data taken in sequences of time thereby defining prior sets of images that are captured and analyzed to determined the blockage.



     With respect to claims 3, 11 and 18, Takemura teaches generating a feature value (luminance value) extracted from the plurality of blocks. Takemura teaches generation of a luminance threshold based on (paras. 43 and 44).
     Takemura teaches  generation of a feature value  thresholds based on histograms discussed at paragraphs 83 and 86 which  appears to be from memory 10.  Takemura teaches  a water stain detection unit 230 and a mud detection unit 240 for determining when the blocks of  processed units (sub –blocks under analysis), are blocked or unblocked, see for example, paras. 44 and 68.

    With respect to claims  6 and 14, Takemura teaches  analysis of each block within a predetermined number of blocks, in which the luminance value (feature value) is compared in a predetermined range as defined in para. 43.  The range being the luminance value form the outer edge of a water drop to the inner edge of the drop. At para. 44, Takemura  teaches that the water drop detection unit 210 detects  any block from amount all blocks B(x,y). 

     With respect to claim 10, Takemura teaches  a non-transitory computer readable storage medium 10, having a ROM and RAM, see para. 26,  wherein a program is stored for surround environment recognition. Takemura further teaches a processor for 

     Takemura teaches  wherein the computer readable medium stores a program for performing the method of recei0ving a plurality of images that are captured by a camera (image acquisition device -100)  installed on an apparatus 9. The camera tacks a plurality of images defined as a plurality of frames. Takemura teaches dividing an image  from a plurality of image blocks as units to be processed (or processing units); identifying processing units (or sub-blocks)  in response to frame data taken in sequences of time thereby defining prior sets of images that are captured and analyzed to determined the blockage.

      Takemura teaches clustering or grouping a plurality of blocks from 48c with blocks 48d, see para. 54. 

     With respect to claim 16, Takemura teaches a system illustrated in figure 2,, the system comprising: a camera for capturing a plurality of images; an alarm, via a warning lamp, warning buzzer, warning display as set forth by  a warning unit 610 to an interface unit 600.  Takemura further teaches camera 2a for capturing a plurality of images; an autonomous driving system 9 coupled  with the camera 2a and alarm warning unit 610.

     Takemura teaches identifying one or more blocked regions of images wherein  a plurality of images (frames taken at multiple intervals)  are obtained  and a plurality of 
     Takemura teaches that in response to  the scores being equal to or exceeding a predetermined threshold, generating a certain signal to  decision-making unit 400. 

     Takemura does not teach that decision making unit 400 generates an alarm.  However, Takemura does teach an interface unit 600 which is connected to vehicle 9 and generates a warning lamp, buzzer or display insignia when dirt or water obscures the camera view, see also  para. 163.
     Since, Takemura teaches a method  for controlling  a system of an apparatus to detect blockages of a camera’s view due to mud and water, it would have been obvious  to one of ordinary skill in the art, before the effective filing date of the claimed invention,  that the same technique  used to  generate a message to decision making unit 400, could be  modified  to generate the signal to interface 600 for generating an alarm when the threshold of blockage equals or exceeds a predetermined value.  Such modification renders the result of an alarm a predictable outcome with the computation of the blockage being equal to or exceeding a predetermined threshold.

    With respect to claim 17, Takemura teaches  selecting from a plurality of frames and dividing the frames into a plurality of image blocks as units to be processed (or 

      Takemura teaches  generating  a blocked region by clustering a plurality of blocks from 48c with blocks 48d, see para. 54.


Claims Objected To As Containing Allowable Matter
Claims 4, 5, 7-9, 12, 13, 15, 19 and 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664